DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to Application filed on November 13, 2019 in which claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aaron et al. US Publication No. 2006/0047634.

by providing methodology for filtering information at a data network based on filter rules associated with consumer processing devices--See Title), the method comprising: “generating a filter from blocklist data (data network filters the information by classifying portions of the information among a plurality of information types), the blocklist data containing a plurality of blocklist entries, each blocklist entry having network traffic attributes, wherein generating the filter comprises: grouping the plurality of blocklist entries into one or more sets according to the network traffic attributes, wherein each of the one or more sets includes blocklist entries having at least one common network traffic attribute” (See Paragraph 0008 describing data network filters the information by classifying portions of the information among a plurality of information types, and by selectively modifying the information to generate at least a portion the filtered information based on the classification of the portions and the filter rules associated with the addressed consumer processing device. The information may be classified as containing at least text, graphics, video, audio, animation, and/or a combination thereof. The information may be modified to generate at least a portion of the filtered information by replacing a classified portion of the information with a representative marker. The marker may be indicative of whether the replaced portion of the information contains at least text, graphics, video, audio, animation, and/or a combination thereof, and/or it may be indicative of the size and/or play time of the replaced portion of the information); “and “for a set of blocklist entries of the one or more sets to be filtered, generating a filter rule for identifying network traffic having the at least one See Paragraph 0008; Abstract describing Information that is being communicated from information sources, such as servers, through a data network to consumer processing devices is filtered by the data network. Filter rules are associated with the consumer processing devices. Information is received at the data network from at least one of the information sources that is addressed to one of the consumer processing devices. The information is filtered at the data network based on the filter rules associated with the addressed consumer processing device to generate filtered information. The filtered information is then communicated from the data network to the addressed consumer processing device).

As per claim 3, Aaron et al. disclose “wherein the network traffic attributes of each of the plurality of blocklist entries include at least a portion of one of a source address or a destination address” (Paragraphs 0031-0033 describing network traffic attributes including address uniquely identify a network modem (e.g., cable modem and/or digital subscriber line modem), wireless router (e.g., WLAN router), Network Interface Card (NIC) in a PC or laptop or other computing device, and/or cellular equipment that serve as the network interface 126). 


Paragraph 0025 describing communication protocol, the Internet Protocol (EP) suite, and/or an optical communication protocol), grouping the plurality of blocklist entries into one or more sets comprises grouping the plurality of blocklist entries such that the IP addresses of the blocklist entries in each of the one or more sets have a common IP address data pattern, and the filter rule is configured to filter network traffic having the common IP address data pattern of the set of blocklist entries to be filtered” (Paragraph 0008; Abstract describing Information that is being communicated from information sources, such as servers, through a data network to consumer processing devices is filtered by the data network. Filter rules are associated with the consumer processing devices. Information is received at the data network from at least one of the information sources that is addressed to one of the consumer processing devices. The information is filtered at the data network based on the filter rules associated with the addressed consumer processing device to generate filtered information. The filtered information is then communicated from the data network to the addressed consumer processing device).

As per claim 5, Aaron et al. disclose “wherein generating the filter rule comprises generating a data pattern common to each blocklist entry of the set of blocklist entries to be filtered” (Paragraph 0038 describing content analysis module 218 may evaluate the numbers to identify predefined numbers or patterns of numbers, to identify number formats, such as currency notations, scientific notations, and/or unit notations (e.g., metric), and/or to identify a proportional amount of numbers relative to words).

As per claim 6, Aaron et al. disclose “wherein deploying the filter to the network device comprises implementing the filter rule in hardware of the network device” (See Paragraph 0008; Abstract describing Information that is being communicated from information sources, such as servers, through a data network to consumer processing devices is filtered by the data network. Filter rules are associated with the consumer processing devices. Information is received at the data network from at least one of the information sources that is addressed to one of the consumer processing devices. The information is filtered at the data network based on the filter rules associated with the addressed consumer processing device to generate filtered information. The filtered information is then communicated from the data network to the addressed consumer processing device).

As per claim 7, Aaron et al. disclose “transmitting at least a portion of the set of blocklist entries corresponding to the set of blocklist entries to be filtered to the network device” (Paragraph 0008  describing the information is filtered at the data network based on the filter rules associated with the addressed consumer processing device to generate filtered information. The filtered information is then communicated from the data network to the addressed consumer processing device); for implementation in a software filter of the network device” (Paragraph 0021).

As per claim 8, Aaron et al. disclose “wherein the network device is a component of a Domain Name System (DNS)” (Figures 3-4; Paragraphs 16-17, 24, 27, 32, 39, 44, and 53-54).

As per claim 9, Aaron et al. disclose “wherein: the network traffic attributes of each of the blocklist entries include at least a portion of a domain name” (Figures 3-4; Paragraphs 16-17, 24, 27, 32, 39, 44, 53-54), grouping the plurality of blocklist entries into one or more sets comprises grouping the plurality of blocklist entries (Paragraph 0008 describing data network filters the information by classifying portions of the information among a plurality of information types) such that the portions of the domain names of the blocklist entries in each of the one or more sets have a common data pattern (Paragraph 0038 describing content analysis module 218 may evaluate the numbers to identify predefined numbers or patterns of numbers, to identify number formats, such as currency notations, scientific notations, and/or unit notations (e.g., metric), and/or to identify a proportional amount of numbers relative to words), and the filter rule is configured to filter network traffic having domain names including the common data pattern of the set of blocklist entries to be filtered” (Paragraph 0005 describing information is filtered at the data network based on the filter rules associated with the addressed consumer processing device to generate filtered information. The filtered information is communicated from the data network to the addressed consumer processing device. The information sources may be, for example, information servers that are communicatively connected to the data network).

As per claim 10, Aaron et al. disclose “wherein deploying the one or more filters to the network device comprises: generating a reconfiguration message, the reconfiguration message configured to cause the network device to implement the filter rule in response to receiving the reconfiguration message; and transmitting the reconfiguration message to the network device” (Paragraphs 0006, 0007, 0014, 0024, 0025, 0028, 0029, 0040).

As per claim 11, Aaron et al. disclose “wherein the network device is one of a domain name system server, a router, a switch, a firewall, and an intrusion prevention system” (Figures 3-4; Paragraphs 16-17, 24, 27, 32, 39, 44, and 53-54).

Regarding claim 12, Aaron et al. disclose “a non-transient computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to perform a method for implementing filters within a network” (by providing methodology for filtering information at a data network based on filter rules associated with consumer processing devices--See Title), the method comprising: “generating a filter from blocklist data (data network filters the information by classifying portions of the information among a plurality of information types), the blocklist data containing a plurality of blocklist entries, each blocklist entry having network traffic attributes, wherein generating the filter comprises: grouping the plurality of blocklist entries into one or more sets according to the network See Paragraph 0008 describing data network filters the information by classifying portions of the information among a plurality of information types, and by selectively modifying the information to generate at least a portion the filtered information based on the classification of the portions and the filter rules associated with the addressed consumer processing device. The information may be classified as containing at least text, graphics, video, audio, animation, and/or a combination thereof. The information may be modified to generate at least a portion of the filtered information by replacing a classified portion of the information with a representative marker. The marker may be indicative of whether the replaced portion of the information contains at least text, graphics, video, audio, animation, and/or a combination thereof, and/or it may be indicative of the size and/or play time of the replaced portion of the information); and “for a set of blocklist entries of the one or more sets to be filtered, generating a filter rule for identifying network traffic having the at least one common network traffic attribute of the set to be filtered; and deploying the filter to a network device by implementing the filter rule at the network device.” (See Paragraph 0008; Abstract describing Information that is being communicated from information sources, such as servers, through a data network to consumer processing devices is filtered by the data network. Filter rules are associated with the consumer processing devices. Information is received at the data network from at least one of the information sources that is addressed to one of the consumer processing devices. The information is filtered at the data network based on the filter rules associated with the addressed consumer processing device to generate filtered information. The filtered information is then communicated from the data network to the addressed consumer processing device).

As per claim 13, Aaron et al. disclose “wherein: the common network traffic attributes of each of the blocklist entries includes at least a portion of an Internet Protocol (IP) address” (Paragraph 0025 describing communication protocol, the Internet Protocol (EP) suite, and/or an optical communication protocol), “grouping the plurality of blocklist entries into one or more sets comprises grouping the plurality of blocklist entries such that the IP addresses of the blocklist entries in each of the one or more sets have a common IP address data pattern, and the filter rule is configured to filter network traffic having the common IP address data pattern of the set of blocklist entries to be filtered” (Paragraph 0008; Abstract describing Information that is being communicated from information sources, such as servers, through a data network to consumer processing devices is filtered by the data network. Filter rules are associated with the consumer processing devices. Information is received at the data network from at least one of the information sources that is addressed to one of the consumer processing devices. The information is filtered at the data network based on the filter rules associated with the addressed consumer processing device to generate filtered information. The filtered information is then communicated from the data network to the addressed consumer processing device).

As per claim 14, Aaron et al. disclose “wherein: the network traffic attributes of each of the blocklist entries include at least a portion of a domain name” (Figures 3-4; Paragraphs 16-17, 24, 27, 32, 39, 44, 53-54), grouping the plurality of blocklist entries into one or more sets comprises grouping the plurality of blocklist entries (Paragraph 0008 describing data network filters the information by classifying portions of the information among a plurality of information types) such that the portions of the domain names of the blocklist entries in each of the one or more sets have a common data pattern (Paragraph 0038 describing content analysis module 218 may evaluate the numbers to identify predefined numbers or patterns of numbers, to identify number formats, such as currency notations, scientific notations, and/or unit notations (e.g., metric), and/or to identify a proportional amount of numbers relative to words), and the filter rule is configured to filter network traffic having domain names including the common data pattern of the set of blocklist entries to be filtered” (Paragraph 0005 describing information is filtered at the data network based on the filter rules associated with the addressed consumer processing device to generate filtered information. The filtered information is communicated from the data network to the addressed consumer processing device. The information sources may be, for example, information servers that are communicatively connected to the data network).

As per claim 16, Aaron et al. disclose “wherein deploying the filter to the network device comprises implementing the filter rule in hardware of the network device” (See Paragraph 0008; Abstract describing Information that is being communicated from information sources, such as servers, through a data network to consumer processing devices is filtered by the data network. Filter rules are associated with the consumer processing devices. Information is received at the data network from at least one of the information sources that is addressed to one of the consumer processing devices. The information is filtered at the data network based on the filter rules associated with the addressed consumer processing device to generate filtered information. The filtered information is then communicated from the data network to the addressed consumer processing device); “transmit at least a portion of the set of blocklist entries corresponding to the set of blocklist entries to be filtered to the network device for implementation in a software filter of the network device” (Paragraph 0008  describing the information is filtered at the data network based on the filter rules associated with the addressed consumer processing device to generate filtered information. The filtered information is then communicated from the data network to the addressed consumer processing device); for implementation in a software filter of the network device” (Paragraph 0021).

Regarding claim 17, Aaron et al. disclose “a system configured for implementing filters within computer networks” (by providing methodology for filtering information at a data network based on filter rules associated with consumer processing devices--See Title), the system comprising: “one or more hardware processors; and a memory storing machine-readable instructions that, when executed by the one or more hardware data network filters the information by classifying portions of the information among a plurality of information types) including a plurality of blocklist entries for a network, each of the plurality of blocklist entries including one or more network traffic attributes” (See Paragraph 0008 describing data network filters the information by classifying portions of the information among a plurality of information types, and by selectively modifying the information to generate at least a portion the filtered information based on the classification of the portions and the filter rules associated with the addressed consumer processing device. The information may be classified as containing at least text, graphics, video, audio, animation, and/or a combination thereof. The information may be modified to generate at least a portion of the filtered information by replacing a classified portion of the information with a representative marker. The marker may be indicative of whether the replaced portion of the information contains at least text, graphics, video, audio, animation, and/or a combination thereof, and/or it may be indicative of the size and/or play time of the replaced portion of the information); and “generate a filter based on a common network traffic attribute shared between at least two of the plurality of blocklist entries; and deploy the filter to a network device within the network” (See Paragraph 0008; Abstract describing Information that is being communicated from information sources, such as servers, through a data network to consumer processing devices is filtered by the data network. Filter rules are associated with the consumer processing devices. Information is received at the data network from at least one of the information sources that is addressed to one of the consumer processing devices. The information is filtered at the data network based on the filter rules associated with the addressed consumer processing device to generate filtered information. The filtered information is then communicated from the data network to the addressed consumer processing device).

As per claim 18, Aaron et al. disclose “wherein the common network traffic attribute includes at least a portion of a domain name” (Figures 3-4; Paragraphs 16-17, 24, 27, 32, 39, 44, and 53-54).

As per claim 19, Aaron et al. disclose “wherein the common network traffic attribute includes at least a portion of one of a source address and a destination address of network traffic” (Paragraphs 0031-0033 describing network traffic attributes including address uniquely identify a network modem (e.g., cable modem and/or digital subscriber line modem), wireless router (e.g., WLAN router), Network Interface Card (NIC) in a PC or laptop or other computing device, and/or cellular equipment that serve as the network interface 126). 

As per claim 20, Aaron et al. disclose “deploy the filter to the network device for implementation as a hardware filter” and “provide at least a portion of the blocklist data to the network device for implementation as a software filter of the network device”
 (See Paragraph 0008; Abstract describing Information that is being communicated from information sources, such as servers, through a data network to consumer processing devices is filtered by the data network. Filter rules are associated with the consumer processing devices. Information is received at the data network from at least one of the information sources that is addressed to one of the consumer processing devices. The information is filtered at the data network based on the filter rules associated with the addressed consumer processing device to generate filtered information. The filtered information is then communicated from the data network to the addressed consumer processing device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Aaron et al. US Publication No. 2006/0047634 in view of McKenna et al. US Patent No. 9,634,902.

Regarding claim 2, most of the limitations of this claim have been noted in the rejection of claim 1. Applicant’s attention is directed to the rejection of claim 1 above. It is noted however, Aaron et al. did not specifically detail the aspects of “wherein the filter is a Bloom filter generated from the blocklist data” as recited in the instant claim 2. On the other hand, McKenna et al. achieved the aforementioned claimed features by providing methodology for identifying network devices having specified traits using a multi-level hierarchical data structure. Bloom filters representing traits of network devices are received and their bit vectors are decomposed into successive bytes (See McKenna et al. Abstract). In particular, McKenna et al. disclose “filter is a Bloom filter generated from the blocklist data” through a methodology wherein device information crawler 114 crawls network 130 to collect device traits of network devices (step 610). Bloom filter utilities 116 receives the device traits from device information crawler 114 and creates a Bloom filter for each network device, based on the device traits (step 612). Bloom filter utilities 116 inserts a reference to each network device in a Bloom filter index on datastore 128, based on the Bloom filters (step 614). Bloom filter utilities 116 may also receive a request to identify network devices having a specified set of traits (step 616). Bloom filter utilities 116 creates a target Bloom filter based on the specified traits (step 618). Bloom filter utilities 116 identifies network devices in the Bloom filter index that match the target Bloom filter and returns a list of the matching devices (step 620) (See McKenna et al. Figure 6; Col. 11, lines 24-40). It would have been obvious to one of ordinary skill in the art before the effective filing date methodology for filtering information at a data network based on filter rules associated with consumer processing devices of Aaron et al. by incorporating the bloom filter mechanism of McKenna et al. because that would have enhanced the versatility of Aaron et al. by allowing it to efficiently locate, or discover, devices connected within the network. Thus, providing an efficient, faster than linear, mechanism for indexing Bloom filters.

Regarding claim 15, most of the limitations of this claim have been noted in the rejection of claim 12. Applicant’s attention is directed to the rejection of claim 12 above. It is noted however, Aaron et al. did not specifically detail the aspects of “wherein the one or more filters are Bloom filters generated from the blocklist data” as recited in the instant claim 15. On the other hand, McKenna et al. achieved the aforementioned claimed features by providing methodology for identifying network devices having specified traits using a multi-level hierarchical data structure. Bloom filters representing traits of network devices are received and their bit vectors are decomposed into successive bytes (See McKenna et al. Abstract). In particular, McKenna et al. disclose “filter is a Bloom filter generated from the blocklist data” through a methodology wherein device information crawler 114 crawls network 130 to collect device traits of network devices (step 610). Bloom filter utilities 116 receives the device traits from device information crawler 114 and creates a Bloom filter for each network device, based on the device traits (step 612). Bloom filter utilities 116 inserts a reference to each network device in a Bloom filter index on datastore 128, based on the Bloom filters (step 614). Bloom filter utilities 116 also receive a request to identify network devices having a specified set of traits (step 616). Bloom filter utilities 116 creates a target Bloom filter based on the specified traits (step 618). Bloom filter utilities 116 identifies network devices in the Bloom filter index that match the target Bloom filter and returns a list of the matching devices (step 620) (See McKenna et al. Figure 6; Col. 11, lines 24-40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the methodology for filtering information at a data network based on filter rules associated with consumer processing devices of Aaron et al. by incorporating the bloom filter mechanism of McKenna et al. because that would have enhanced the versatility of Aaron et al. by allowing it to efficiently locate, or discover, devices connected within the network. Thus, providing an efficient, faster than linear, mechanism for indexing Bloom filters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
July 14, 2021